Third District Court of Appeal
                               State of Florida

                          Opinion filed October 5, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1703
                         Lower Tribunal No. 96-16796
                             ________________

                             Alton Lightbourn,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jason E. Bloch, Judge.

      Alton Lightbourn, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and FERNANDEZ and SCALES, JJ.

      SUAREZ, C.J.

      Alton Lightbourn appeals the denial of his Florida Rule of Criminal

Procedure 3.800 motion to correct sentence. We affirm because no appeal was
pending at the time the subject motion was filed and because the trial court was

correct in finding that the claims made in the motion are successive.

      The motion at issue was filed by Lightbourn on March 16, 2015. The state

responded to that motion on March 27, 2015 and supplemented its response on

February 5, 2016. The trial court properly denied that motion on June 6, 2016.

Lightbourn incorrectly argues that the trial court lacked jurisdiction to rule because

there was an appeal pending at the time of its ruling. That is not so. The most

recent appeal in this Court involving Lightbourn was case number 3D13-2618.

The mandate in that case issued in December 2014, well before Lightbourn filed

his most recent motion. In addition, Lightbourn raised nearly identical claims

relating to the upward departure sentence imposed in 2010 in case numbers 3D12-

14551 and 3D12-2175. Conflict counsel also raised similar issues in case number

3D13-2618. As a result, the claims are successive.

      Because there was no pending appeal at the time Lightbourn filed his motion

and because the trial court properly found his claims successive we affirm.

      Affirmed.




1 Two other appeals filed by Lightbourn, 3D12-2025 and 13-2534 were petitions
for belated appeals and did not involve substantive argument.

                                          2